

116 HR 2941 IH: Servicewomen’s Health Transition Training Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2941IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Ms. Houlahan (for herself, Mr. Cisneros, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense and the Secretaries of the military departments to encourage
			 female members who separate or retire from the Armed Forces during fiscal
			 year 2020 to participate in the Women’s Health Transition Training pilot
			 program of the Department of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Servicewomen’s Health Transition Training Act of 2019. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)Women are now the fastest growing cohort of veterans and are expected to double in population by 2045.
 (2)Women comprise approximately 2,000,000 veterans in the United States and 10 percent of the total veteran population.
 (3)Women veterans are nearly two times more likely to commit suicide than civilian women. (4)On average, women do not connect with the Veterans Health Administration until 2.7 years after separating from military service.
 (5)Female veterans have a higher rate of homelessness than their male counterparts. (6)One in five female members of the Armed Forces report experiencing military sexual trauma.
 (b)Statement of policy objectivesIt is in the national interest of the United States to ensure female veterans receive a high quality of care by promoting programs and initiatives that—
 (1)educate women separating from active duty in the Armed Forces of the services available to them through the Department of Veterans Affairs;
 (2)encourage women to enroll in the system of enrollment of the Veterans Health Administration; and (3)increase the number of women receiving health care from the Veterans Health Administration.
 (c)Sense of CongressIt is the sense of the Congress that the Department of Veterans Affairs, in piloting the Women’s Health Transition Assistance Program, has found that the pilot program has—
 (1)educated hundreds of women, 99 percent of whom would recommend the program to others, in the process of separating or retiring from the Armed Forces, of the care they can receive from the Department of Veterans Affairs;
 (2)improved awareness among pilot program participants of services available from the Department of Veterans Affairs by 56 percent; and
 (3)increased pilot program participants’ intent to enroll with the Department of Veterans Affairs by 13.1 percent, increased pilot program participants’ intent to use Veteran Affairs health care services by 15.6 percent, and increased pilot program participants’ intent to use Veterans Affairs suicide prevention services, if needed, by 19.3 percent.
				3.Participation in the women’s health transition training pilot program of the Department of Veterans
			 Affairs
 (a)In generalThe Secretary of Defense shall direct— (1)the Secretaries of the military departments to encourage female members who separate or retire from the Armed Forces during fiscal year 2020 to participate in the Women’s Health Transition Training pilot program of the Department of Veterans Affairs at locations selected by the Secretaries of the military departments; and
 (2)commanders of military installations that have centers for the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code, to advertise the Women's Health Transition Training pilot program to female members described in paragraph (1).
 (b)ReportNot later than February 1, 2021, the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall submit to Congress a report regarding participation described in subsection (a). The report shall include the following:
 (1)The number of participants in the pilot program. (2)The number of pilot program sessions and the locations at which the sessions were held.
 (3)Available metrics including course satisfaction and improved awareness of health services furnished by the Secretary of Veterans Affairs.
 (4)Barriers to expanding the pilot program to reach more female members of the Armed Forces. (5)Barriers to offering the pilot program online to reach female members of the Armed Forces who cannot attend in person.
 (6)Recommendations for legislation to improve or expand the pilot program. 